Exhibit 10(a)2



SECOND AMENDED AND RESTATED
ENTERGY SYSTEM AGENCY AGREEMENT

 

THIS AGREEMENT, made and entered into as of January 1, 2008, by and between
Entergy Arkansas, Inc. ("EAI"), Entergy Louisiana, LLC ("ELL"), Entergy
Mississippi, Inc. ("EMI"), Entergy New Orleans, Inc. ("ENOI"), Entergy Gulf
States Louisiana, L.L.C. ("EGS-LA"), Entergy Texas, Inc., ("ETI") (collectively,
the "Operating Companies") and Entergy Services, Inc. ("Agent"), amends,
restates and supercedes in its entirety the Amended and Restated Entergy System
Agency Agreement made and entered into as of May 1, 2003 (the "First Amended and
Restated Agency Agreement") by and among EAI, Entergy Louisiana, Inc. ("ELI"),
EMI, ENOI, Entergy Gulf States, Inc. ("EGSI") and Agent, which First Amended and
Reinstated Agency Agreement amended that certain Middle South Utilities System
Agency Agreement, made and entered as of December 11, 1970, by and among EAI,
ELI, EMI, ENOI (collectively, the "Original Operating Companies") and Agent, as
heretofore amended by amendments, effective February 10, 1971 and May 12, 1988
(the "Original Agency Agreement").

W I T N E S S E T H:

                0.01    WHEREAS, the Operating Companies are the owners and
operators of electric generating, transmission and distribution facilities with
which they are engaged in the business of generating, transmitting,
distributing, and selling electric power and energy to the general public and to
other participants in the wholesale power market (the combined facilities being
hereinafter sometimes referred to as the "Entergy System"); and

                0.02    WHEREAS, the Operating Companies, being the operating
public utilities of Entergy Corporation, have, by reason of their common
ownership and cooperative management, been achieving substantial benefits for
their customers by operating on a totally coordinated basis their bulk power
generation and transmission facilities; and

                0.03    WHEREAS, from time to time, the Operating Companies
enter into contracts with other electric utilities and other entities for the
purchase, sale, or exchange of electrical power and energy or transactions
related thereto; and

                0.04    WHEREAS, from time to time, the Operating Companies
enter into contracts with fuel suppliers and other entities for the supply of
fuel for Entergy System generating units or transactions related thereto; and

                0.05    WHEREAS, the Original Operating Companies entered into
the Original Agency Agreement with the Agent to simplify the continued
coordinated operation of the Entergy System, thereby providing the most
effective use of generating and transmission facilities, and to carry out the
provisions of contracts with electric utilities and other entities with respect
to the purchase, sale, or exchange of bulk electric power and energy, and any
other contracts for which the Agent was authorized to act as agent for the
Original Operating Companies or any of them.

                0.06    WHEREAS, pursuant to the Original Agency Agreement,
Agent's authorization to act for the Original Operating Companies was confined
to matters relating to bulk electric power and energy and Agent was not
authorized to enter into any new contract on behalf of the Original Operating
Companies without obtaining the prior approval of the Original Operating Company
or Companies affected by such contracts; and

                0.07    WHEREAS, at the time of execution of the Original Agency
Agreement, EGSI had not yet become an Entergy Corporation subsidiary and EGSI
was not a party to the Original Agency Agreement; and

                0.08    WHEREAS, that the First Amended and Restated Agency
Agreement amended and restated the Original Agency Agreement to (a) add EGSI as
a party thereto and (b) authorize Agent (i) to act for the Operating Companies
in matters relating to the supply of fuel for the Entergy System electric
generating units, as well as in matters relating to bulk electric power and
energy and (ii) consistent with the Entergy System Approval Policy, to execute
certain contracts relating to the foregoing matters, on behalf of the Operating
Companies, without obtaining the prior approval of the Operating Company or
Companies that are affected by such contracts; and

                0.09    WHEREAS, pursuant to EGSI's jurisdictional separation
plan that was effective December 31, 2007, EGSI was reorganized into two
separate utilities, EGS-LA and ETI; and

                0.10    WHEREAS, it is desirable that the First Amended and
Restated Agency Agreement be amended and restated to add EGS-LA and ETI as
parties in lieu of EGSI.

NOW, THEREFORE, all parties hereto mutually understand and agree as follows:

ARTICLE I.

TERMS OF AGREEMENT

               1.01    This Agreement shall become effective on January 1, 2008
(the "Effective Date") and shall continue from year to year thereafter, subject
to termination as provided herein. This Agreement amends, restates and
supercedes the First Amended and Restated Agency Agreement upon the Effective
Date.

               1.02    Any Operating Company may terminate its participation in
this Agreement by giving to each of the other Operating Companies and to the
Agent written notice of its election so to terminate its participation in this
Agreement at least forty-eight (48) months prior to the date of termination;
provided, however, that no such termination shall in any way affect any
contracts entered into by Agent under this Agreement regardless of the term
thereof. In addition, Agent shall continue to act as Agent if so named in any
such contracts, but all such contracts shall provide that the Operating
Companies may designate a new Agent to act in such contracts upon sixty (60)
days notice to Agent and to the other parties to the contract.

ARTICLE II.

OBLIGATIONS

               2.01    Operating Companies and each of them hereby make, name
and appoint Agent as their Agent and attorney in fact (acting in the name of
Agent but on behalf of the affected Operating Company or Companies) to act for
them in all dealings permissible by law with other persons or entities relating
to the sale, purchase or exchange of bulk electric power and energy, the supply
of fuel for Entergy System electric generating units, and transactions relating
to any of the foregoing, including without limitation, the execution of all new
contracts and the administration of such new contracts and existing contracts or
contracts supplemental thereto, such administration including but not limited to
risk management services, operations, billings, collections and payments under
such contracts and under any other contracts in which the Agent acts for the
Operating Companies or any of them. Notwithstanding the above, Agent will not
enter into any new contract on behalf of the Operating Company or Companies to
be affected by such contract unless, and to the extent that, any officer,
employee or other representative of Agent is authorized to approve such
contract, pursuant to the Entergy System Approval Authority Policy adopted by
the Board of Directors of the affected Operating Company or Companies, as it may
be amended from time to time.

               2.02    The Agent is authorized to appear for and on behalf of
the Operating Companies or any of them before Federal regulatory bodies and to
make filings for and on behalf of the Operating Companies or any of them with
any such bodies with respect to contracts and matters in which Agent acts for
the Operating Companies or any of them. The Agent will appear for and on behalf
of, and make filings for and on behalf of, the Operating Companies or any of
them before other regulatory bodies when so authorized by the affected Operating
Company or Companies.

               2.03    Without limiting the above and foregoing, the Agent will
make all payments which may be due to other persons or entities and will collect
all payments which may be due from other persons entities under contracts which
the Operating Companies or any of them have with such other persons or entities.

               2.04    Operating Companies further authorize and empower Agent
to do and perform all and every other act as shall be requisite and necessary in
connection with the agency granted herein with the same validity as if every
such act or thing were or had been done by the Operating Companies or any of
them. The Operating Companies and each of them ratify and confirm all acts which
the Agent shall do by virtue of this Agreement.

               2.05    It is understood that each Operating Company retains the
right and obligation to fulfill its legal duties to its customers and to take
such actions as may be necessary to comply with the law and with the lawful
orders and regulations of regulatory bodies having jurisdiction over it.

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which should be one and the
same agreement and shall be effective when counterparts have been executed and
delivered by all parties.

 

               IN WITNESS WHEREOF, each of the parties hereto has caused these
presents to be signed in its name and on its behalf and attested by its duly
authorized officers.

ATTEST:                                                                                                                               
ENTERGY ARKANSAS, INC.

/s/ Ann G. Roy                                                   

                                                                    BY:/s/ Hugh
T. McDonald                                       



Ann G.
Roy                                                                                                                           
NAME: Hugh T. McDonald                                     

                                                                                                                                             
TITLE: President & Chief Executive Officer               

 

ATTEST:                                                                                                                              
ENTERGY GULF STATES LOUISIANA, L.L.C.

/s/ Ann G. Roy                                                    

                                                                  BY:/s/ E.
Renae Conley



Ann G.
Roy                                                                                                                           
NAME: E. Renae Conley                                        

                                                                                                                                             
TITLE: President and Chief Executive Officer          

 

ATTEST:                                                                                                                              
ENTERGY LOUISIANA, LLC

/s/ Ann G. Roy                                                    

                                                                  BY:/s/ E.
Renae Conley



Ann G.
Roy                                                                                                                           
NAME: E. Renae Conley                                           

                                                                                                                                             
TITLE: President and Chief Executive Officer             

 

ATTEST:                                                                                                                              
ENTERGY MISSISSIPPI, INC.

/s/ Ann G. Roy                                                    

                                                                  BY:/s/ Carolyn
C. Shanks                                          



Ann G.
Roy                                                                                                                           
NAME:_____Carolyn C. Shanks                              

                                                                                                                                             
TITLE: President & Chief Executive Officer                

 

ATTEST:                                                                                                                              
ENTERGY NEW ORLEANS, INC.

/s/ Ann G. Roy                                                    

                                                                  BY:/s/
Roderick K. West                                          



Ann G.
Roy                                                                                                                           
NAME:_____Roderick K. West                              

                                                                                                                                             
TITLE: President & Chief Executive Officer               

 

ATTEST:                                                                                                                              
ENTERGY TEXAS, INC.

/s/ Ann G. Roy                                                    

                                                                  BY:/s/ Joseph
F. Domino                                           



Ann G.
Roy                                                                                                                           
NAME:_____Joseph F. Domino                               

                                                                                                                                             
TITLE: President & Chief Executive Officer               

 

ATTEST:                                                                                                                              
ENTERGY SERVICES, INC.

/s/ Ann G. Roy                                                    

                                                                  BY:/s/ Gary J.
Taylor                                                 



Ann G.
Roy                                                                                                                           
NAME:______Gary J. Taylor                                   

                                                                                                                                             
TITLE:_President & Chief Executive Officer              